Case 1:19-cv-09038-GBD-SDA Document 114 Filed 11/20/20 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900
November 20', 2020

Magistrate Judge Stewart D. Aaron

Southern District of New York

Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C

New York, New York 10007
Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

| represent Plaintiff Dino Antolin in this matter and seek an extension of time to December 18,
2020 to respond to defendants’ opposition and cross motion, [DE 112].

Because of family health issues which | won’t publish on pacer but if necessary, | would of course
email the Court with the particulars.

| have emailed and called defendants’ lawyer numerous times but he does not answer the phone
nor is his voice mail accepting calls.

Plaintiff furnished the HIPPA authorization to counsel on November 3, 2020.

 

SHF/tc
To all counsel via pacer

 
